Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 10 and 12-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tyco Healthcare ("Tyco"; EP 2 238 929 Al; cited by Applicant)
Regarding claim 1, Tyco discloses an access device (e.g.. Fig. 1) comprising: a housing assembly (110); and a cannula member (130) extending from the housing and including a length, the cannula member including a plurality of rigid portions (132; paras. 0123-0124) alternating with a plurality of flexible portions (134) along a length of the cannula member. The cannula member is configured to maintain a circular cross-sectional profile under certain magnitudes of force or distributed loads from the outside at least because of its rigid 
Regarding claim 2, the circular cross-sectional profile defines a first diameter (Fig. 2) and the oblong cross-sectional profile defines a major axis, the major axis being longer than the first diameter (e.g., a flat, wide tool will stretch the cannula resulting in a width dimension being greater than a height dimension).
Regarding claim 5, each rigid portion (132) of the plurality of rigid portions includes an elongate arcuate cross-sectional profile (see Figs. 1 and 2).
Regarding claim 6, the cannula member defines a thickness, and each of the plurality of rigid portions extends the thickness of the cannula member (Fig. 2).
Regarding claim 10, the plurality of flexible portions (134) may be integrally formed along with a connector element (111; para. 0024).
Regarding claim 12, as discussed above with regard to claim 1, the circular cross-sectional profile of the cannula member is substantially fixed under certain magnitudes of force or distributed loads applied to the cannula member from the outside because of its connected rigid arcuate sections (132; Fig. 2).
Regarding claim 13, the housing assembly (110; Fig. 1) includes a seal (120 and/or 122; Fig. 3) for receiving a surgical instrument through the housing assembly in a sealed manner (para. 0030).
Regarding claim 14, the cannula member includes a seal (e.g., the inner surface thereof) for receiving a surgical instrument through the cannula in a sealed manner. It is noted that in the case where the cannula has no ribs (see para. 0026; the device may include protruding ribs 136), an instrument having the same or slightly larger diameter than the cannula member will be received in the cannula in a sealed manner due to the interfering circumference of the instrument relative to the inner surface of the cannula member.
Regarding claim 15, the plurality of flexible portions (134; Fig. 2) and the plurality of rigid portions (134) alternate about a circumference of the cannula member (id.).
Regarding claim 16, the access device comprises: a housing assembly (Fig. 1) including a housing (110) having a low profile capable of accommodating receipt of a curved end effector through the housing, if desired; and a cannula member (130) extending from the housing and including a length, the cannula member including a plurality of rigid portions (132; paras. 0123-0124) alternating with a plurality of flexible portions (134) along a length of the cannula member. The cannula member is thus capable of maintaining a circular cross-sectional profile when a force is applied equally to the cannula member from the outside and to flex to an oblong cross-sectional profile, if desired, when an appropriate force is applied to the cannula member from the inside.
Regarding claim 18, the circular cross-sectional profile defines a first diameter and the oblong cross-sectional profile that the access device is capable of assuming (supra) defines a major axis, the major axis being longer than the first diameter by definition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tyco Healthcare ("Tyco"; EP 2 238 929 Al; cited by Applicant) in view of Core (2004/0087968; cited by Applicant).
First, regarding claims 4 and 20 (claims 3 and 19 to be further addressed below), Tyco discloses the claimed invention except for each of the rigid portions comprising a circular cross-sectional profile. Core discloses an access device comprising a sheath (60; Fig. 6) having rigid (62) and elastic (64) sections arranged in a circle, (as in Tyco). In addition. Core teaches that other materials, such as wires (which have a circular cross-section) can be added for strength (para. 0003). Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the rigid portions of Tyco with wires, in view of Core, for added strength. As each of the ribs with a strengthening wire includes the wire having a circular cross-section, each of the ribs includes the circular cross-sectional profile.
Regarding claims 3 and 19, it would have likewise been obvious to provide the rigid portions with strengthening materials, having any desired shape, including, for example "Z" shaped, as a matter of obvious design choice. Applicant appears to have a reason only for providing an alternating rigid and flexible configuration to accomplish the function of the invention; the "Z" shape itself is not disclosed as being critical or advantageous for any particular reason. It appears that including any basic shape, including a "Z" shape, would satisfy the purpose of providing rigidity and readily occur to a person of ordinary skill in the art.
Claims 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tyco Healthcare ("Tyco"; EP 2 238 929 Al; cited by Applicant) in view of Hart et al. (9,867,604; of record).
Tyco discloses the claimed invention except for the cannula member having an inner and outer layer forming a sleeve or channel through which the rigid portions are received. Hart et al. teach an access device having rigid (e.g., polymer resin or metal; col. 4, lines 52-55) members (e.g., 272; Fig. 2) provided with a flexible cover, i.e., an inner and outer layer forming a sleeve or channel through which the rigid portions are received (see, e.g., col. 4, line 66 - col. 5, line 2; col. 5, line 55 - col. 6, line 1; the "umbrella-like structure" having "pockets" receiving the members 272). The cover "improves retraction of internal organs" (col. 5, lines 55-59). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the device of Tyco with a cover (i.e., a flexible inner and outer layer forming a sleeve or channel through which the rigid portions are received), in view of Hart et al., to improve retraction of internal organs during surgical access.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tyco Healthcare ("Tyco"; EP 2 238 929 Al; cited by Applicant) in view of Stellon et al. (“Stellon”; 2010/0298646).
Tyco discloses the claimed invention (supra) except for the housing explicitly being formed of a flexible material. 
Stellon teaches that an access device (10) may have a housing formed from a flexible material to allow surgical instruments inserted therethrough to be manipulated about their axes and thus allow a higher degree of movement of the surgical instruments to orient them relative to the tissue being operated upon (para. 0024-0025). 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the housing of Tyco from a flexible material, in view of Stellon, to allow surgical instruments inserted therethrough to be manipulated about their axes and thus allow a higher degree of movement of the surgical instruments to orient them relative to the tissue being operated upon. 

Response to Arguments
Applicant's arguments filed 09 December 2020, with respect to the amended and new claims, have been fully considered but they are not persuasive. 
While at the time of the interview it was believed the concept of “low profile” could potentially overcome the outstanding grounds of rejection if claimed sufficiently specifically with respect to the requisite structural limitations, the following is noted. First, the claims have not been sufficiently defined to overcome the outstanding grounds of rejection, as set forth in the rejection above. It is noted that the housing (110; Fig. 1) as shown has a width greater than its height (note the dimensions of the side view of housing 110, per se, in Fig. 1; showing a width greater than the height). Next, even if the claims recited low-profile more specifically, upon updating the search, it is noted that the prior art explicitly teaches making access devices low-profile (see, e.g., art cited on the attached PTO-892). It is also noted that forming access devices housings from flexible materials is known (see, e.g., rejection of claim 17 above, as well as the art cited on the attached PTO-892). Accordingly, the rejection is maintained.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specific mention is made of the following references and passages:
Dang et al. (2013/0245381) teaches that configuring an access device to have a low profile allows increased angular or pivotal motion for instruments and also permits the use of curved or angled instruments (e.g., Fig. 96 and para. 0091).
Stearns et al. (2018/0140324) teaches that configuring an access device to have a low profile allows surgical instruments to be inserted therethrough to be less restricted in movement (e.g., Fig. 1 and para. 0147).
Rockrohr et al. (2013/0107508) teaches that an access assembly housing can be formed from a rigid or flexible material, as desired (para. 0023).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773